DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1 is/are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by Liang et al. (US 10,276,676 B1) (“Liang”).
Regarding claim 1, Liang teaches at least in figures 1A-B, 2A, and 2C:
a substrate (102); 
a first fin (left 104) and a second fin (right 104) disposed on the substrate (102); 
a gate electrode (140) over the first fin (left 104) and the second fin (right 104); 
a gate-cut pedestal positioned between the first fin and the second fin, 
the gate-cut pedestal (120/134/132) including a first dielectric layer (120) over a dielectric liner (132/134), 
wherein the dielectric liner (132/134) and the first dielectric layer (120) are made of different dielectric materials (col. 5 at lines 12-23, and col. 7 at lines 29-28, where 120 and 132/134 can be different materials) and a portion of side surfaces of the first dielectric layer of the gate-cut pedestal is covered by the gate electrode (at least figure 2C shows that a portion of the side surfaces of 132 and 134 are covered by 142); 
spacer structures (136/138/140) directly contacting the first dielectric layer (120) and the dielectric liner (132/134); and 
.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-6, 8-9, and 21-22is/are rejected under 35 U.S.C. 103 as being unpatentable over Liang, in view of Bai et al. (US 2016/0181425 A1) (“Bail”).
Regarding claim 2, Liang does not teach:
a gate-cut block positioned above the gate-cut pedestal, 
wherein the gate-cut block is wider than the gate-cut pedestal.
	This is because Liang teaches that the gate-cut pedestal and the gate-cut block are a monolithic structure.

	Bai teaches in at least figure 29:
	That the gate-cut monolithic structure (144) can be divided into two separate structures: the gate-cut pedestal (144A), and the gate-cut block (144B).
	Bai teaches that using two layers 144A-B (figures 25-26) is an obvious variant of using a single layer 144 (figure 11). Therefore, the art recognizes that one of ordinary skill in the art could substitute a monolithic dielectric gate-cut structure for a dual layer gate-cut structure is an obvious substitution. MPEP 2144.06. Thus, it would have been obvious to substitute Liang 120 with Bai 144A, and Anderson C with Bai 144B as these are equivalent parts in view of the prior art.


the gate-cut block is wider than the gate-cut pedestal	
However, the function of Liang 120, and Bai 144 is the same function performed by Applicant’s 184/186. Further, the specification does not state that the shape of the gate-cut block is significant, and when viewed in light of the prior art there do not appear to be an unexpected results or criticality of the shape of the gate-cut block. Further, in view of figure 10B of Bai it appears that one can change the shape of the gate-cut block and still fulfils its function of dissecting the gate. ¶ 0108. Based upon this, it appears that the shape of the gate-cut pedestal is a matter of choice that one of ordinary skill in the art would have found obvious. MPEP 2144.04(IB)(B). 
Regarding claim 3, Liang, and Bai teach:
wherein the gate-cut pedestal (Liang 120) has an upper section that is uncovered by the gate electrode (Bia 144 is uncovered by Bia 154) that extends into the gate-cut block (Liang 120; Bia 144B) (as both are dielectrics, and based upon the change of shape discussion above, this limitation is obvious). 
Regarding claim 4, Liang, and Bai teach:
an isolation material (Liang 118; Bia 130) disposed on the substrate (Liang 102; Bai 101), 
wherein the isolation material (Liang 118; Bia 130) separates the first fin and the second fin (Linag 104; Bai 105); and 
wherein the gate-cut block (Bai 144B) includes a second dielectric layer (Bai 144B is a second dielectric).
Regarding claim 5, Liang, and Bai teach:

wherein the gate-cut pedestal and the gate-cut block (Liang 120; Bai 144) separate the metal contact layer over the first fin and the metal contact layer over the second fin (this is shown in figure 2C of Liang where 120 separates the gates of the two finfets).
Regarding claim 6, Liang, and Bai teach:
wherein the first dielectric layer (Liang 120; Bai 144A) and the second dielectric layer (Bai 144B) are different materials (Bai ¶ 0157-59, where 144A, and 144B may be different materials).
Regarding claim 8, Liang, and Bai teach:
wherein the dielectric liner (Liang 132/134) comprises aluminum oxide (A1203) or titanium oxide (TiO2) (col. 7 at lines 29-28).
Regarding claim 9, Liang, and Bai teach:
wherein the first dielectric layer (Liang 120; Bai 144A) comprises silicon dioxide (SiO2) or silicon nitride (SiN) (Bai ¶ 0157-59, where 144A can be SiN).
Regarding claim 21, Liang, and Bai teach:
wherein the dielectric liner (Liang 132/134) directly contacts the isolation material (Liang 118) (where from figures 2C and figure 1A it would have been obvious that Liang 132/134 would have contacted Liang 118 based upon the position of 110A-B shown in figure 1A and figure 2C).
Regarding claim 22, Liang, and Bai teach:
a dielectric layer (Liang 118; Bia 130 or Bai 144B) over the first fin and the second fin (Linag 104; Bai 105 or Bai 144B is over Bai 105), 
wherein the dielectric layer (Liang 118; Bia 130 or Bai 144B) separates the gate electrode  (Bai 154) from the first fin and the second fin (Bai 105s).

Response to Arguments
Applicant’s arguments, filed August 23, 2021, with respect to the rejection of the claims has been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Liang.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VINCENT WALL whose telephone number is (571)272-9567.  The examiner can normally be reached on Monday to Thursday at 7:30am to 2:30pm PST. Interviews can be scheduled on Tuesday thru Thursday at 10am PST or 2pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brett Feeney can be reached on (571)270-5484.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/VINCENT WALL/Primary Examiner, Art Unit 2822